—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered June 14, 1994, convicting him of burglary in the second degree and burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to *479withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.